In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00035-CR

MICHAEL RAY KERR, Appellant                §   On Appeal from the 43rd District Court

                                           §   of Parker County (CR19-0627)

V.                                         §   August 26, 2021

                                           §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                         §   (nfp)

                         JUDGMENT ON REHEARING

      After reviewing Michael Ray Kerr’s motion for rehearing and the States

response, we grant the motion for rehearing.           We withdraw our July 1, 2021

memorandum opinion and judgment, and substitute the following.

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
SECOND DISTRICT COURT OF APPEALS


By /s/ Brian Walker
   Justice Brian Walker